Title: From John Adams to Thomas Jefferson, 23 January 1825
From: Adams, John
To: Jefferson, Thomas



My dear Sir.
Quincy 23rd January 1825.

We think ourselves possessed or at least we boast that we are so of Liberty of Conscience on all subjects and of the right of free inquiry and private judgment, in all cases and yet how far are we from these exalted privileges in fact. There exists I believe throughout the whole Christian world a law which makes it blasphemy to deny or to doubt the divine inspiration of all the books of the old and new Testaments from Genesis to Revelations. In most countries of Europe it is punished by fire at the stake, or the rack, or the wheel: in England itself it is punished by boring through the tongue with a red hot poker: in America it is not much better, even in our Massachusetts which I believe upon the whole is as temperate and moderate in religious zeal as most of the States A law was made in the latter end of the last-century repealing the cruel punishments of the former laws but substituting fine and imprisonment upon all those blasphemers upon any book of the old Testament or new. Now what free inquiry when a writer must surely encounter the risk of fine or imprisonment for adducing any argument for investigation into the divine authority of those books? Who would run the risk of translating Volney’s Recherches Nouvelles? who would run the risk of translating Dupuis? but I cannot enlarge upon this subject, though I have it much at heart. I think such laws a great embarassment, great obstructions to the improvement of the human mind. Books that cannot bear examination certainly ought not to be established as divine inspiration by penal laws. It is true few persons appear desirous to put such laws in execution and it is also true that some few persons are hardy enough to venture to depart from them; but as long as they continue in force as laws the human mind must make an awkward and clumsy progress in its investigations. I wish they were repealed. The substance and essence of Christianity as I understand it is eternal and unchangeable and will bear examination forever but it has been mixed with extraneous ingredients, which I think will not bear examination and they ought to be separated.
Adieu
John Adams